DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Status of the claims
	Claims 1-17, 19, 20, 34-37 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the use of the language “a significant blood sugar spike” on the second to the last paragraph.  It is not known, or how significant the blood sugar spike should be in order to know the metes and bound of the claims.  It is agreed that the specification provides enough support for  “each meal comprise a carbohydrate component” as on page 6  (1) of applicant’s arguments.  
As to significant blood sugar spike, Applicant argues that whether there is a blood sugar spike depends on two factors, one of which is the glycemic index and the amount or complexity of each carbohydrate source.  Here, one would have to know two factors, and have access to source material to determine such.  It is seen that not all interested people would have access or knowledge how to use these resources, therefore, the rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, 20, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over “Nutrition Basic Handout” (Basics).
Basics discloses information about nutrition for diabetics (pages 1-10).   Claim 1 requires ingesting a meal at regular intervals of 2.5 to 4.5 hours.  Basic discloses spreading meals over the entire day (page 1).  It is seen that this would cover eating at 2.5 intervals at least.  Claim 1 requires a prescribed formula of amounts of natural sugar provided by fruit or fruit juice.  The reference discloses that one can have 15 grams of carbohydrate (carbs) a meal which can be from apples,  berries,  citrus and on in particular amounts  which is disclosed in  the box on the right side of the page, and discloses amounts of 15 grams in each fruit (page 3).    Even though 15 grams is more than 9 grams of natural sugar, the amounts are small, and could amount to less if eaten during a whole day.  Page 5 discloses a daily meal plan to include 2 servings of fruit (Top box).  The chart on page 3 discloses that each fruit of a certain size would contain 15 g of carbs, so that if one eats 6 meals that would have been 5 grams of natural sugar a meal.  The particular amount of water of 8 oz  is not disclosed, except that a liquid is taken at each meal, (page 7).  However, Official Notice is taken that it is recommended that a person have 8 glasses of water a day.  As to having a meal with a carb component which does not cause much of a blood sugar spike, the reference  discusses various types of carbs and complex carbohydrates, and of which 6 servings of grains, beans and starch vegetables are recommended to control blood glucose (page 5, first paragraph, and box next to it).  Official notice is taken that complex carbohydrates do not cause much of a spike in blood sugar due to the way they are metabolized.  Daily meal plans are suggested as in the top box on page 5.  As the method is from the Diabetes Care Team (title) one would recognized that this is a diet for diabetics as required in the preamble of claim 1.  Therefore, it would have been obvious to eat particular foods within the claimed range for their known health promoting functions, and to keep one’s blood sugar at particular levels.  
Claim 2 and 3 require 80 g of carbs and 60 g. of carbs for each meal.  Basic discloses that each meal should contain  3-4 carb choices which is equivalent to 45 to 60 g of carbs (page 5, under Carbohydrates, first bullet).

Claim 4 requires that no restriction is put on the composition of each meal except for the recited Carb component.  Basic discloses many variations as to the composition of the meals (page 5).  
Claims 5  and 6 require even less amounts of natural sugar.  The reference discloses that one could have 2 services of fruit, which would amount to 30 g of carbs, a day, and with about 4 to 6 meals containing 30 g. of carbs would amount to from 8 to 5 carbs each meal, since the formula for claim 1 is for a meal (page 3 and 5).  
Claims 7-12 require eating at various intervals as in claim 7, ingesting 3 formulas  a day, as in claim 8, or 4 a day, as in claim 9, or as in claim 10, 3 meals a day, and claim 11,  1 meal and 3 formulas, or as in claim 12 ingesting 3-6 formulas .  The reference discloses eating 3 meals a day, and to spread the meals out over the entire day  (page 5, or throughout the entire day Page 1 “when to eat”).  Due to the size of the meals and the types of foods ingested, it would have been within the skill of the ordinary worker to eat more often depending on how one felt as to blood sugar levels, since the meals of the reference help control blood sugar.  
Claim 13 requires that the method is performed for at least four weeks.  Since, diabetes is an ongoing disease, it would be sensible to try to keep to the diet at least four weeks and on (Basics).
Claim 14 requires not using processed sugar for at least 4 weeks.  The reference to Basics discloses free foods with less than 5 grams of carbs per serving, which are sugar free.  Official Notice is taken that to treat diabetes sugar must be eliminated mostly from the diet, since the human body does not have enough insulin to process sugar.  The whole diet in Basics is to a sugar- free diet.  
Claim 15 requires limiting the intake of sugars and carbohydrates during the intervals of taking the diet.  As the whole Basic meal plan is to reducing the need to eat processed sugar, it would have been obvious not to take foods that would be turned into sugar in the body, especially since the Basic plan offers various snacks which are sugar- free (page 10).  
Claim 16 further requires no further diet restrictions during the intervals, except limiting sugars and carbohydrates.  The whole Basic diet plan is to substituting foods for sugars and carbohydrates, by presenting foods low in such (entire reference).  
The limitations of claims 17, 19 and 20 have been disclosed above and are obvious for those reasons, except for the steps of “instructing a person by using either diet” as disclosed above.  As it has been disclosed that a person take fruit in their diet with contains particular amounts of natural sugar, and also to limit carbohydrates, it would have been within the skill of the ordinary worker  to use the instructions of the diet in Basic to limit the amount of sugars in the diet by either method (pages 1-10), since this diet does not actually exclude eating a complete meal, but limits the sugars in a meal as disclosed by the Basic diet.  Therefore, it would have been obvious to eat a meal with particular amounts of natural sugars as disclosed by Basic as above.  
Claims 34-35 require that each meal contain no more than 60 g COHs of which 90% are complex carbohydrates. Basics discloses on page 4 of the meal plan that every serving of COH contains 15 grams of COH, and gives examples of such in the left hand box at top of the page.  The box on page 6 discloses that one can have 6 servings of grains, beans and starch vegetables (complex COH’s).  Basics discloses that meals could contain 3 or 4 carbohydrates in a meal which is from 45 to 60 grams of COH, and those cited are complete COHs, with an emphasis on whole grains (page 6, 1st column under Carbohydrates).  It is noted that all the COH’s listed in this box are complex carbohydrates, so that would meet the requirement of 90% complex carbohydrates as in claims 36 and 37.  Therefore, it would have been obvious to use complex carbohydras in the meal in the claimed amounts as disclosed by Basics.     
			ARGUMENTS
Applicant's arguments filed 5-10-21 have been fully considered but they are not persuasive.  Applicants argue that Basics does not teach a prescribed formula as in claim 1, and that Basics discloses the use of 15 grams of COH per meal which can be in the form of fruits.  However, Claim 1 requires ingesting at regular intervals between 2.5 and 4.5 hour intervals.  Since most people are only awake for 12 hours, say from 8 AM to 8 Pm or 16 hours even, four into 12 hours means 3 meals a day, or 4 into 16 hours would be 4 meals a day.  Basics says to “spread meals out over the entire day” (under page 2 “when to eat”),to  avoid eating one or two meals a day, and to work snacks in to a meal plan.  Basics discloses “natural sugars, i. e. fruit and fruit juice, and lactose found in milk and yogurt “ (page. 3. Top).  
Also, Complex carbohydrates are disclosed on  page 3.  Also, each COH serving equals 15 grams of COH, page 4.
The reference discloses that the Plate Method allows for consistent COH low fat meals for “blood glucose control”, page 6.
The healthy daily meal plan includes “2  servings" of fruit  a day (box at top of page 6).  So, each serving would give 30 grams of natural sugar, which can be divided into 3 meals a day, 4 meals a day, or snacks which would even make 6 meals a day.  If one had 3 meals a day, this would be only 10 grams of fruit a meal, and no patentable distinction is seen in using only 10 grams instead of 9 grams.  Claim 1 requires eating the formula 2.5 to 4.5 intervals i. e. 6 to 3 meals a day.  So Basics is only also prescribing 2 helpings of fruit for the whole day with 15 grams of sugar in each piece of fruit for the whole day. .  
Applicants argue that Basics does not contain a meal with only 15 grams of COH, but one with 3-5 servings of COH.   Even so, Applicant’s claim is to 3-9 g of natural sugar with water, served 3-6 times a day.   Plus the meal contains a carbohydrate that does not cause a large sugar spike.  On page 6 of Basics are a number of “non-starchy vegetables”, which Official Notice is taken that they contain very little sugar, and hence would not cause a blood sugar spike, nor would only ½ cups of starches only, especially, since they are all complex COH’s (page 7 under starches and fruits and non-starch vegetables).   
A person could ingest 5 g of fruit at each meal, since only two servings of fruit are allowed, and the reference even states that ½ pieces of fruit can be eaten, (page 6, Fruits).  One can see from the Breakfastt,  lunch and Dinner examples on page 8, that only one piece of fruit is included.  If one had more than two servings of fruit, it would have been within the skill of the ordinary worker to not include a fruit in a meal as in the dinner example on page 8, right hand column that has no fruit in it. Applicant argues that Basics does not teach splitting up a serving of carbohydrate.  This is not seen as in the meal examples and in the chart on page 7 that states the use of 1 fruit or  ½ fruit or 1 cup of fruit.  
Applicant argue that the box on top of page 5 or 6 says “at least 2 servings of fruit.  But it does say 2, and depending upon one’s blood sugar level, it would have been within the skill of the ordinary worker to have only two servings.  
Applicant argues that claim 1 teaches a formula and a meal, and that the meals of Basic are not equivalent to the formula of claim 1.  However, claim 1 is an open comprising claim, which does not exclude any additional ingredients.  In addition, besides the use of step a, of 3-9 grams sugar from fruit and water, requires “a carbohydrate component that does not cause a significant blood sugar spike”.  Applicant’s specification discloses that the meal was limited only by foods that do not cause a significant blood sugar spike (16).  Also that there may be no limitations on what types of food in the meal, but only if they cause a significant spike in the blood sugar (19).  Also that meals contain at most 75 grams of COH 19) and can be limited to complex COH’S .  The “healthy daily meal plan” of Basic’s does just that, with starchy vegetables , and other foods very low, or not containing sugar (page 5 box).  
Applicant argues that Basics does not disclose that each meal comprises a COH component that does not cause a significant blood sugar spike, and that Basics does not teach solely grains beans and starchy vegetables, but identifies only 6 servings of such, so that the makeup of a given meal is not disclosed.  This is not seen, as the whole meal plan of Basics is to control blood sugar, in stating the use of non-starchy vegetables, and grains beans and starchy vegetables, and “at least 2 servings of fruit”.  Official Notice is taken that Diabetics routinely check their sugar levels and would know when “more than two servings” was a good idea.  This would also depend on the size of the fruit and the amount of sugar in it.  
Applicant argues in note 1, that complex COH's can cause a spike in blood sugar if eaten in large enough amounts.  However, claim 1 only requires a COH component that does not cause a sugar spike and not particular amounts.  
Applicant argues that Basic places restriction on the composition of each meal other than the recited carbohydrate component.  However, this is not seen as in the box on page 5, the meal plan states “at least” those types of foods.  
Applicant argues that Basic does not teach eating at 2.5 to 4.5 intervals throughout the day.  However, Basics discloses that one could “spread meals out over the entire day”, page 2, under “when to eat”, and to work snacks into your meal plan, and also discloses to avoid eating one or two large meals, and to include snacks in a meal plan. .  Applicant’s claims 1 only requires eating at regular intervals “between 2.5 and 4.5”, this can include three meals, so that it is seen that applicant has not defined over the reference.  
Applicants argue that Basics does not teach that “the meals of the reference help control blood sugar”.  However, the reference cannot be read in a vacuum.  This reference is to provide information as to planning meals for Diabetics (Title).   One of the goas under Class Objectives, page 1 is to “gain an understanding of how different nutrients effect their blood glucose levels”.  This is done by providing information as to what types of foods to eat, which do not affect ones blood glucose levels to any degree, i. e. the use of complex carbohydrates, and limited amounts of fruit contain sugars, as disclosed above.    This amounts to the same goal as Applicant has to avoid meals that would cause a spike in the blood sugar levels, by limiting the amounts of simple sugars in the diet.  
Applicants argue as to claim 14 that Basics does not teach eliminating processed sugar for at least four weeks, but says “using less sugar”.  However, Basics does limit processed sugar in teaching that one should have less sugar which was defined by the use of only 2 fruits a day, and limited snacks containing sugar.   In addition, claim 14 is a dependent claim, based on 13 and claim 1, which is an open comprising claim.  Basics teaches eliminating sugar in that it teaches using foods which have only so much sugar in them.  
As to the statement that to treat diabetes sugar must be eliminated from the diet being false, The Examiner should have said “eliminated to a degree which does not require using too much sugar, as diabetics often have limited amounts of insulin to process glucose from foods.  In addition, applicant has provided no reference in the blanket denial of the Examiner’s statement.  
Applicant argues that Basics does not teach there being no dietary restrictions during the intervals other than limiting sugars and carbohydrates.  However, Applicant’s claim 1 does not require such.  
As to Applicants Declaration of 5-16-2021 from Clayton Meyer, that the Examiner states that Basics discloses ‘taking two servings of Fruit and dividing each of those servings up between 4-6 meals, is a misreading  of Basics, in that among other things that basic discloses the use of 3-5 servings may be carbohydrates such as fruits,  p. 6..   Even though the “plate method discloses choosing 3 to 4 servings of starch, fruit or milk, this teaching is limited by the teaching as found on page 6 in the Box of  “at least 2 servings of fruit a day”.   There can be 6 servings of grains, beans and starchy vegetables though.  
Also, at point 8, the Declaration states that a serving of fruit is to be consumed as part of a meal, as a whole serving of 15 grams at one sitting and not broken up into sub-units during the day.  This is not seen as under “when to Eat”, on page 2, one should “spread meals out over the entire day” , and have snacks, .  The reference does say 3-5 carbohydrates choice/meal, but does not say that these should be fruits (page 2, bottom).  The daily meal plans states the use of “at least 2 serving of fruit”.   This does not say eat 2 fruits at one meal (box on page 6 at top).  

As to point 9, it is argued that on page 5 “at least 2 serving of fruit” (Basics at p. 5) means that one can have a serving of fruit at each meal.  However, these are just examples, and one of ordinary skill in the art having diabetes would know to  limit foods having sugar in them, especially after the Basics training.  
As to point 10, the Declaration argues that Basics is not seen to teach 3-9 grams serving from sugar from fruit at a meal or during the day in intervals.  If Basics teaches 2 servings at minimum a day, and each serving contains 15 g. of COH, that is 30 grams for the day, and as above, this can be eaten at various meals or in snacks.  
Eating 4  -6 meals has been discussed in the art rejection as in point 11.  
As to point twelve, the Declaration states that Basics does not provide guidelines to insure that each meal contains a COH component that does not cause a significant blood sugar spike.  Basics  discloses that “participants will gain an understanding of how different nutrients effect their blood glucose levels, at page 1, under class objectives.  This is done by making food choices as disclosed briefly  as in the Box on page 4.  One can see from this list, that the only foods that would contain sugar is fruit, and also carbohydrates when broken down by the body, which do not generally cause a spike in the blood sugar levels, since they take time to digest and thus any glucose goes slowly into the blood stream, and Official Notice is taken of this.  
As to points 13 and 14, these meal plans must be taken in light of the information in the Box on page 5, and the general knowledge that Diabetics know and are taught that their blood sugar must be watched and maintained at a particular level.   
Therefore, it is seen that Basics does contain the claimed formula of using almost the claimed amounts of sugar, and Official notice is taken that one is often told to drink 8 glasses of water a day, and that Basics does teach eating foods which do not cause a blood sugar spike, by limiting the amounts of sugar in the diet.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        	HFH 7-21-21